Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after FINAL office action filed on April 23, 2021 is acknowledged. 
3.	Claims 2-7, 9-14 and 16-19 have been cancelled.
4.	Claims 1, 8 and 15 are pending in this application.
5.	In the claim amendment filed on April 23, 2021, Applicant inadvertently left the term “comprising” in claim 8 that was previously deleted in the amendment filed on February 8, 2021. 
6.	In the February 8, 2021 amendment, claim 8 recited the following: 
    PNG
    media_image1.png
    294
    588
    media_image1.png
    Greyscale

In the April 23, 2021 amendment, claim 8 recites the following: 
    PNG
    media_image2.png
    66
    621
    media_image2.png
    Greyscale

7.	Claim 8 is amended by Examiner’s amendment set forth herein, to correct this error.


Withdrawn Rejections
9.	Rejection of claims 2-7 and 9-14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s cancellation of claims 2-7 and 9-14.
10.	Rejection of claims 2 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s cancellation of claims 2 and 9.

EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 8 has been amended as follows:

8. (Currently amended) A pharmaceutical composition for regulating fat metabolism,

Claims 1 and 15 as set forth in the amendment filed on April 23, 2021.
Claims 1, 8 and 15 are allowed. 

REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: A peptide for regulating fat metabolism, wherein the peptide consists of an amino acid sequence of YLYQWLGAPVPYPDPLEP (SEQ ID NO: 2) and a pharmaceutical composition comprising the same are both novel and unobvious over the prior art of record. The closest prior art is Vahatalo et al (Journal of Chromatograph A, 1999, 846: 49-57). Vahatalo et al teach a 19mer peptide sequence YLYQWLGAPVPYPDPLEPR (see Figure 3D and Figure 3 legend, 4th line). The sequence of Vahatalo et al has an arginine at the C-terminal end. Instant SEQ ID NO: 2 is a 18mer sequence. There is no teaching nor motivation to remove the arginine at the C-terminal end to arrive at instant SEQ ID NO: 2.
	An art of interest is as follows: Yao et al (WO 2018165933, in Chinese, machine translation used and enclosed herein) teach the same sequence as instant SEQ ID NO: 2 (see SEQ ID NO: 2). This reference has the same effective filing date as instant application (March 16, 2017) and a publication date of September 20, 2018. Therefore, this is not a prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1, 8 and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654